FILED
                                                                                    May 12, 2022
                              STATE OF WEST VIRGINIA                             EDYTHE NASH GAISER, CLERK
                                                                                 SUPREME COURT OF APPEALS
                            SUPREME COURT OF APPEALS                                 OF WEST VIRGINIA




In re C.E.-1, C.E.-2, M.E., K.E.-1, C.E.-3, K.E.-2, J.E.-1, and J.E.-2

No. 21-0634 (Mason County 19-JA-74, 19-JA-75, 19-JA-76, 19-JA-77, 19-JA-78, 19-JA-79, 19-
JA-80, and 19-JA-81)



                               MEMORANDUM DECISION


        Petitioner Mother A.E., by counsel Paul A. Knisley, appeals the Circuit Court of Mason
County’s July 14, 2021, order terminating her parental rights to C.E.-1, C.E.-2, M.E., K.E.-1, C.E.-
3, K.E.-2, J.E.-1, and J.E.-2. 1 The West Virginia Department of Health and Human Resources
(“DHHR”), by counsel Patrick Morrisey and Mindy M. Parsley, filed a response in support of the
circuit court’s order. The guardian ad litem, Michael N. Eachus, filed a response on behalf of the
children in support of the circuit court’s order. On appeal, petitioner argues that the circuit court
erred in terminating her parental rights without requiring the DHHR to provide services in
compliance with the Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12101 to 12213.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        Prior to the proceedings giving rise to the current appeal, petitioner and the children’s father
had an extensive history of Child Protective Services (“CPS”) involvement. According to the
DHHR’s petition and amended petition in the current matter, the parents had two prior CPS cases:
one that began in 2013 and continued through 2014 and another that began in 2016 and ran through
2019. A third CPS case was opened and eventually gave rise to the current proceedings. Although
not entirely clear from the record, it appears that these CPS cases also gave rise to prior abuse and

       1
          Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990). Additionally, because several of the children share the same
initials, numerals have been included with the children’s initials, where necessary, in order to
differentiate them from one another.
                                                   1
neglect proceedings, as petitioner admits on appeal that she was a named respondent in two such
cases. Additionally, the record includes references from the court to the instant proceedings being
the third abuse and neglect case filed against the parents. Relevant to the issues on appeal is the
undisputed fact that petitioner received services over a period of several years prior to the filing of
the instant petition.

        In November of 2019, the DHHR filed the petition giving rise to the current proceedings.
The petition alleged that the children suffered from various injuries, including the following: burns
on K.E.-2’s face after she and C.E.-3 were left unsupervised and played with a campfire; bruising
on J.E.-1’s back and scratches on her neck and face, which child C.E.-1 reported were caused when
petitioner “hit her with a shoe”; and a “puss bleeding gash” on C.E.-1’s head. The DHHR also
alleged that an inspection revealed that the home was unsafe, as clutter, food, and trash throughout
the home could harm the children. Based on these circumstances, the DHHR alleged that petitioner
was unable to properly care for the children or assure their safety in the home. The DHHR also
asserted that the parents “have exhausted all of the Department’s in-home services over the course
of four (4) years.”

        In January of 2020, the DHHR filed an amended petition alleging that when the children
were removed, the parents provided them with dirty and moldy bottles that were not fit for the
children to drink from. The DHHR also alleged medical neglect as J.E.-1 suffers from cerebral
palsy, yet the parents failed to comply with Birth to Three services, resulting in the child being
dropped from these critical services. J.E.-1 also likely required glasses and had several teeth that
required caps. The DHHR further alleged that three of the children reported that petitioner would
hold their heads underwater as punishment, and that then-ten-year-old M.E. disclosed to a teacher
“that there has been child sex abuse by” petitioner. 2

        The court held adjudicatory hearings in July of 2020 and February of 2021, during which
the DHHR presented evidence from DHHR workers and service providers. The guardian also
presented evidence from various medical specialists and education personnel. Following the
hearings, the court took adjudication under advisement and directed that the parties could submit
proposed adjudicatory findings. Ultimately, the court found that the condition of the home was
unsuitable for the children, a condition for which the children had been removed in a prior
proceeding. The court also found that the parents failed to provide appropriate and necessary
medical and dental care, which resulted in the children needing painful dental surgery to address
the issues stemming from the lack of care. Of particular importance to the circuit court was the
fact that J.E.-1 was discharged from Birth to Three, physical therapy, and other services simply
because the parents missed multiple appointments. At the time the three-year-old child was
removed from the home, she struggled to speak in complete sentences, could not walk without
assistance, and could barely stand on her own. The parents also routinely sent the child to school
without her walker or braces, which had been prescribed. The court also found that J.E.-1’s weight
loss after being returned to the parents was a result of their failure to provide her with proper
nutrition. In regard to other children, the court found that those who attended school were
chronically and habitually absent and that when they did attend, “they were filthy and had a foul
odor.” Personnel at their school permitted them to bathe on the premises, washed their clothes, and


       2
           The sexual abuse allegation was never substantiated.
                                                  2
provided them deodorant on a regular basis. Additionally, the court found that the parents failed
to properly supervise the children, as C.E.-2 once returned to school after the day concluded
because he was afraid to go home.

       The court then discussed petitioner’s intellectual deficiencies, noting that it appointed her
a guardian ad litem following her psychological evaluation and the determination that she
“lack[ed] the minimal threshold for competency to independently participate in her court case.”
Based on this report, the court found that petitioner had an inability to provide the children with
necessary food, clothing, shelter, supervision, medical care, and education. As such, the court
adjudicated petitioner of neglecting the children.

        In March of 2021, the DHHR filed a motion to terminate the parents’ parental rights and
stated that it opposed an improvement period for petitioner. The following month, petitioner filed
a motion for a post-adjudicatory improvement period in which she asserted that she has disabilities,
as identified in her psychological evaluation, and cited West Virginia Code § 49-4-604(c)(5)(C)
as requiring that the DHHR make reasonable accommodations in accordance with the ADA.

         On May 20, 2021, the court held a dispositional hearing, during which the DHHR presented
testimony from several witnesses, and petitioner presented testimony from the psychologist who
evaluated her. Relevant to the issues on appeal, Nikka Burchette, of Hand in Hand In Home
Services, testified that she provided services to petitioner “on and off for about seven years.” Ms.
Burchette testified that petitioner previously had parenting and adult life skills services in place in
her home and that “there have been recurring themes” across petitioner’s cases, such as “[m]essy
houses, etc.” Ms. Burchette was then asked if she was aware that petitioner had “mental
shortcomings” at the time she provided services in earlier cases, and she acknowledged that she
did. She was then asked if the services provided to petitioner “were . . . different from the normal
services you provide for everybody.” Ms. Burchette responded that the services were special, in
that “you had to do a more hands-on, more explaining, more visual. [Petitioner] had a hard time
reading and understanding things, so it was more me speaking and going over things and just
talking . . . at an age-appropriate level that she could understand.” Ms. Burchette confirmed that
petitioner did not receive services in the current case, even though it concerned additional issues
that were not present in prior cases, such as medical and educational neglect. When asked if she
could have provided services that differed from the prior cases, Ms. Burchette replied, “No, they
are all the same for each family. It’s all the same.”

       Additionally, a Court Appointed Special Advocate (CASA) representative was asked if
any accommodations were made for petitioner’s disability. The witness responded affirmatively
and went on to explain that “since 2013, all resources have been repeated and exhausted through
the Department of Human Resources, and there really isn’t much left that could be implemented.”

        The court then took disposition under advisement and ordered the parties to submit
proposed findings of fact and conclusions of law. In its ultimate order, the court found that the
parents did not receive any services during the proceedings, other than supervised visitation, which
the court described as “chaotic and at times unsafe for the children,” requiring supervision and
intervention by providers. Further, at the most recent visit, the floor was covered with coats, toys,
and food. J.E.-1 tripped on the clutter and fell backward into a trashcan, which neither parent

                                                  3
noticed. The court noted that petitioner’s psychological evaluation resulted in a “poor” prognosis
for improved parenting, which was consistent with testimony at the dispositional hearing.
Petitioner was found to lack understanding of the allegations against her, which precluded an
accurate understanding of the necessary change to address these issues. Contrary to petitioner’s
argument that the DHHR failed to accommodate her disability as required by the ADA, the court
“dispute[d] that proffer and recognize[d] that [petitioner] can barely take care of herself, let alone
eight (8) minor children who have significant special needs.” The court also noted evidence that
C.E.-2 had problems with “feeling down” after visits and that K.E.-1 and M.E. expressed a desire
not to live with their parents. The court then focused on the “drastic improvement” the children
displayed after being placed in foster care. Their communication skills improved; they are happy,
proud of their accomplishments, and healthy; and they improved in school. The court found that
petitioner could not satisfy the burden for obtaining an improvement period, and that there was no
reasonable likelihood the conditions of abuse and neglect could be substantially corrected in the
near future. The court also found that termination of petitioner’s parental rights was necessary for
the children’s welfare, especially considering their extensive special needs. As such, the court
terminated petitioner’s parental rights. 3 It is from the dispositional order that petitioner appeals.

       The Court has previously established the following standard of review:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

         On appeal, petitioner raises only one assignment of error in which she alleges that the
circuit court erred in terminating her parental rights “without requiring the DHHR to provide ADA
compliant services as required by [the] West Virginia Code.” Confusingly, petitioner relies on
West Virginia Code § 49-4-604(c)(5)(C), which provides as follows:

       (5) Upon a finding that the abusing parent or battered parent or parents are presently
       unwilling or unable to provide adequately for the child’s needs, commit the child
       temporarily to the care, custody, and control of the department, a licensed private


       3
        The father’s parental rights were also terminated below. The permanency plan for the
children is adoption in their current foster homes.


                                                  4
       child welfare agency, or a suitable person who may be appointed guardian by the
       court. The court order shall state:

               ....

       (C) Whether the department has made reasonable accommodations in accordance
       with the Americans with Disabilities Act of 1990, 42 U. S. C. § 12101 et seq., to
       parents with disabilities in order to allow them meaningful access to reunification
       and family preservation services[.]

The record shows, however, that the circuit court did not impose disposition under West Virginia
Code § 49-4-604(c)(5). Instead, the court imposed disposition under West Virginia Code § 49-4-
604(c)(6). Because petitioner fails to address the applicable statute under which the circuit court
terminated her parental rights, she cannot be entitled to relief on appeal.

        We find that termination of petitioner’s parental rights was appropriate, given the chronic
nature of petitioner’s abuse and neglect of the children. As set forth above, the parents began
receiving service in 2013 and, at one point, had a case that proceeded for three years. Despite the
DHHR’s extended efforts, the petition in this matter was filed a matter of months after the prior
case was closed. While petitioner was able to comply with services such that the children were
previously returned to her on more than one occasion, the record shows that petitioner was unable
to make lasting change.

        On appeal, petitioner argues that the circuit court erred in finding that she “was found to
lack understanding of the allegations in her case, which precludes accurate understanding of the
necessary changes she must make.” It is unclear, however, why petitioner believes this finding was
in error, as it was based on the opinion of the psychologist that evaluated petitioner and concluded
that her prognosis for improved parenting was “poor.” In that evaluation, the psychologist
specifically concluded that petitioner’s “reported lack of understanding of the allegations in her
case precludes accurate understand of the necessary changes she must make.” Given that the circuit
court’s finding was based on an explicit conclusion from an expert witness, petitioner cannot
establish that the finding was in error.

        Because the court found that there was no reasonable likelihood that petitioner could
substantially correct the conditions of abuse and neglect in the near future and that termination of
her parental rights was necessary for the child’s welfare, termination was appropriate under West
Virginia Code § 49-4-604(c)(6). On appeal, petitioner does not challenge these findings, other than
to attack the sufficiency of services that she received for approximately seven years across three
abuse and neglect proceedings. However, we have explained that

                “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] . . . may be employed without the use of intervening less
       restrictive alternatives when it is found that there is no reasonable likelihood under
       [West Virginia Code § 49-4-604(d)] . . . that conditions of neglect or abuse can be



                                                 5
       substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266 S.E.2d
       114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). As such, we find no error in the
court’s termination of petitioner’s parental rights.

       For the foregoing reasons, we find no error in the decision of the circuit court, and its July
14, 2021, order is hereby affirmed.


                                                                                          Affirmed.

ISSUED: May 12, 2022


CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice C. Haley Bunn




                                                 6